 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDKardon Chevrolet, Inc. and Donald M. Singer III,Petitioner and Teamsters Local 676, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 4-RD-888May 16, 1980DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 31, 1979, the Regional Director forRegion 4 of the National Labor Relations Boardissued a Decision and Direction of Election in theabove-entitled proceeding in which he directed adecertification election in a unit of all full-time andregular part-time new and used car and truck sales-men. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Union in-volved filed a timely request for review of the Re-gional Director's decision on grounds that his in-clusion of part-time employees in the unit foundappropriate is a departure from officially reportedBoard precedent and is clearly erroneous on sub-stantial factual issues. The Employer filed a brief inopposition to the Union's request for review.By telegraphic order dated September 26, 1979,the National Labor Relations Board granted theUnion's request for review. Pursuant to the Board'sprocedures, the election was held as scheduled onSeptember 27, 1979, and the ballots were impound-ed pending the Board's decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and makes the following findings:The Employer, a New Jersey corporation, is en-gaged in the retail sale and service of new and usedcars and trucks at its Mount Holly, New Jersey, lo-cation. On October 4, 1972, the Board certified theUnion as collective-bargaining representative in aunit of all full-time and regular part-time new andused car and truck salesmen. Part-time salesmenwere specifically included in the unit due to thefact that at the time of the election, September1972, one part-time vehicle salesman, Fred Porter,was then employed at the Employer's premises.'Porter quit his employment in late 1975 or early1976. Record evidence indicates that prior to theAlthough the Union questioned the part-time status of employeePorter, the record demonstrates that he was hired primarily to bring inwhatever customers he could through his outside social and business con-tacts, and that, unlike the other salesmen, he did not work a full week of35 to 40 hours, nor did he follow the set floor schedule.249 NLRB 86instant labor dispute no other part-time salesmenhave been employed.Approximately 2 months after the Board's certifi-cation, the parties entered into a collective-bargain-ing agreement effective November 30, 1972,through November 29, 1975. The contract was sub-sequently extended by agreement of the partiesthrough April 12, 1979. The pertinent provisions ofthe contract are as follows:ARTICLE I SCOPE OF AGREEMENTSection 2 Classification CoveredThis agreement shall cover all vehicle sales-men employed by the Employer ....ARTICLE 26 MISCELLANEOUS1. There shall not at any time be any part-timesalesmen.17. Designated Man-Mr. Fred Porter willenjoy all benefits agreed upon and entered inthe contract. His floor time will be scheduledseparately.Paragraph 17 then sets out the salesmen's floorschedule which requires each salesman to work thefloor approximately 37-1/2 hours a week on a ro-tating shift basis.The contract expired on April 13, 1979. The par-ties were unable to reach agreement on a new con-tract and, as negotiations continued, the approxi-mately 17 full-time salesmen went out on strike onMay 4, 1979. The Employer has replaced thesestriking employees with approximately 24 salesmenwho the Union alleges are part-time employees.One such replacement, Donald Singer, filed the in-stant decertification petition on May 15, 1979.The Regional Director concluded that the par-ties' change in unit description from all full-timeand part-time salesmen to "all vehicle salesmen,"even when coupled with the fact that no part-timesalesmen were hired following Porter's resignationin 1976, does not establish that the parties agreedto modify the certified unit to exclude part-timeemployees. Therefore, the Regional Director foundthat the unit as originally certified remains the rec-ognized unit and is the appropriate bargaining unitfor the decertification election.The Union contends that the Regional Directorerred in failing to consider the applicable provi- KARDON CHEVROLET, INC.599sions of article 26,2 and that, when such provisionsare considered in conjunction with the other evi-dence presented, it is clear that the parties agreedto alter the bargaining unit to exclude part-timeemployees. We find merit in the Union's position.When the parties executed their collective-bar-gaining agreement less than 2 months after certifi-cation in a unit of all full-time and regular part-time salesmen, they described the unit as "all vehi-cle salesmen" and thereby eliminated any specificreference to part-time employees. Moreover, inthat same contract, the parties not only explicitlyprohibited the Employer from hiring any part-timesalesmen, but also created a special status for theone current part-time salesman and specificallygranted him all contractual rights and benefits.Such contract terms when considered togetherstrongly indicate that the parties intended toremove part-time employees from the bargainingunit. It would appear the parties understood bysuch action that, unless they made special provision2 See Duval Corporation, 234 NLRB 160 (1978), where the Board, inconcluding that the parties did not intend to merge the warehouse unitinto a broader unit, considered not only the entire collective-bargainingagreement between the parties, but also the manner in which negotiationswere conducted and the separate identity of the warehouse employees.for part-time Porter, who such a short time beforehad participated in the election, he would lose allcontractual benefits. If part-time salesmen were stillincluded in the bargaining unit, no special provi-sion for Porter would have been necessary. It isalso significant that, since the execution of the con-tract in 1972, the Employer has not hired any part-time employees.In these circumstances we find that the partiesmutually agreed to modify the certified bargainingunit to exclude part-time salesmen.3Consequently,we amend the unit found appropriate by the Re-gional Director to exclude part-time salesmen.ORDERIt is hereby ordered that this case be remandedto the Regional Director for Region 4, and thatsaid Regional Director open and count the ballotsof the employees in the unit found appropriateherein and issue the appropriate certification. Theballots of the part-time salesmen, if any, shallremain unopened.a As we have excluded part-time employees from the appropriate bar-gaining unit, we do not reach the Union's further contention that part-time strike replacements should not be allowed to vote as they werehired by the Employer for the purpose of padding the payroll in order toinfluence the election results.KARDON CHEVROLET, INC. 599